Case 1:20-cv-07311-LAK Document 42 Filed 11/11/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

ee K
E. Jean Carroll,
Plaintiff(s), 20-cv- 7311 (LAK)
Vv.
Donald J. Trump, et al., oo USDC SDNY. my
_ DOCUMENT. 3:7 1
eee | BLECTRONICAUKY: FILED ||
were ere eee ee xX ae i Doty Cet ROE Se
, DOC #
ORDER RE SCHEDULING AND -: DATE FILED; ahf
INITIAL PRETRIAL CONFERENCE  -- —
KAPLAN, District Judge.
This action having been assigned to me for all purposes, it is hereby,
ORDERED as follows:
1. Counsel receiving this order shall promptly mail copies hereof to all other counsel of

record or, in the case of parties for which no appearance has been made, to such patties.

2. Counsel for all parties are directed to confer regarding an agreed scheduling order. If
counsel are able to agree on a schedule and the agreed schedule calls for filing of the pretrial order not
more than six (6) months from the date of this order, counsel shall sign and file within twenty-one (21)
days from the date hereof a consent order in the form annexed for consideration by the Court. Ifsuch a
consent order is not filed within the time provided, a teleconference will be held on 12/11/2020 at 9:30
AM. The teleconference can be reached by calling 888-363-4749 and using access code 7664205.

 

3. Any party desiring a conference with the Court for purposes of discussing settlement,
narrowing of issues, or other pertinent pretrial matters may request a conference by letter.

4, Counsel should be aware that this case has been designated for Electronic Case Filing
(ECF). It is the responsibility of counsel to become familiar with and follow ECF procedures.
Information regarding the ECF system can be found on the Court’s website at www.nysd.uscourts. gov.

Dated: by I! 2020 jh i,
Mf

Lewis A. Kaplan /
United States District Judge

 

 
UNITED CAS ABT Re LYNG Document 42 Filed 11/11/20 Page 2 of 2
SOUTHERN DISTRICT OF NEW YORK

eee ere eee ee ee ee ee ee re ee ee eee x
EK. Jean Carroll,
Plaintiff(s), 20-cv-7311 (LAK)
Vv.
Donald J. Trump, et al.,
Defendant(s).
wee ew eww ee eee eee ee eee K

Consent Scheduling Order

Upon consent of the parties, it is hereby

ORDERED as follows:
I, No additional parties may be joined after
2. No amendments to the pleadings will be permitted after
3, The parties shall make required Rule 26(a)(2) disclosures with respect to:

(a) expert witnesses on or before :

(b) rebuttal expert witnesses on or before

4, All discovery, including any depositions of experts, shail be completed on or before

5. A joint pretrial order in the form prescribed in Judge Kaplan's individual rules shall be filed on or
before

6, No motion for summary judgment shall be served after the deadline fixed for submission of the

pretrial order. The filing of a motion for summary judgment does not relieve the parties of the
obligation to file the pretrial order on time,

7. If any party claims a right to trial by jury, proposed voir dire questions and jury instructions shall
be filed with the joint pretrial order.

8. Each party or group of parties aligned in interest shail submit not less than ten (10) days prior to
trial (a) 2 trial brief setting forth a summary of its contentions and dealing with any legal and
evidentiary problems anticipated at trial, and (b) any motions in limine.

9, This scheduling order may be altered or amended only on a showing of good cause not

foreseeable at the date hereof. Counsel should not assume that extensions wili be granted as a
matter of routine.

Dated:

 

 

 

 

Lewis A. Kaplan
United States District Judge
CONSENTED TO: [signatures of all counsel]

 
